Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 1 of 16 PageID: 1




         UNITED STATES DISTRICT COURT DISTRICT OF NEW JERSEY
______________________________________________________________________________

 JOHN COSTELLO, and ERICA COSTELLO,
 PLAINTIFFS,
 vs.                                                      DOCKET NO.
                                                          CIVIL ACTION COMPLAINT
 U.S. BANK NATIONAL ASSOCIATION AS
 TRUSTEE FOR BLUE WATER
 INVESTMENT TRUST 2018-I, and
 WELLS FARGO HOME MORTGAGE, and
 FAY SERVICING LLC
 DEFENDANTS




Plaintiffs sue Defendants and by way of a Complaint state:


  1. Parties and Jurisdiction


        A. Plaintiffs JOHN COSTELLO, and ERICA COSTELLO are of majority age residing
            at 344 Roberts Drive, Somerdale NJ 08083.
        B. Defendant U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR BLUE
            WATER INVESTMENT TRUST 2018-I, is and was, at all material times hereto, a
            foreign corporation and/or other legal entity, whose corporate and alleged authority
            to do business in the State of New Jersey is unknown, but with its principal place of
            business located at 425 Walnut Street Cincinnati, OH 45202.
        C. Defendant WELLS FARGO HOME MORTGAGE is and was, at all material times
            hereto, a foreign corporation whose corporate domicile and alleged authority to do
            business in the State of New Jersey is unknown, but with its principal place of business
            located at 7001 Westown Pkwy West Des Moines, IA 50266.
        D. Defendant FAY SERVICING LLC is and was, at all material times hereto, a foreign
            corporation whose corporate domicile and alleged authority to do business in the State
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 2 of 16 PageID: 2




         of New Jersey is unknown, but with its principal place of business located at 425 S
         Financial Pl Suite 2000, Chicago, IL 60605
      E. At all times relevant and material hereto the Defendants were the owners and/or
         servicers of the Note/Mortgage referenced herein, and charged with the responsibility
         of servicing, managing, maintaining, processing loss mitigation applications and
         doing all acts necessary to handle the Note/Mortgage in accordance with applicable
         State and Federal regulations, acting at all times on their own individual behalf and as
         agents, servants, workmen and/or employees of the owner of the Note/Mortgage and
         of each other and bearing liability as predecessors and/or successors in interest of each
         other – all engaging in the conduct hereinafter set forth in this Complaint, individually
         and/or jointly.
      F. Jurisdiction is based on 28 U.S. Code § 1331 as the issue in controversy arising under
         the Constitution, laws, or treaties of the United States, specifically: 15 U.S.C 1692-
         1692p, the Fair Debt Collection Practices Act, 12 USC Section 2601 et seq. including
         Regulation Z, which is found at 24 C.F.R. § 3500, as well as: 12 CFR Part 1024 et
         seq. and 12 USC Section 2605, 15 U.S.C.A. § 1601 et. Seq., and 18 U.S. Code § 1343,
         and the FDCPRA, 15 U.S.C. § 1601, et. seq.
        G. The amount in controversy is in excess of $75000.00.




  2. Background and Material Facts


      A. At all times relevant and material hereto Plaintiffs JOHN COSTELLO and ERICA
         COSTELLO were the alleged debtors on a certain Note/Mortgage identified as Loan
         Number 0000238006, which was alleged to be in a delinquent and/or default status.
      B. In order to resolve the alleged default the individual Plaintiffs advised the Defendants
         of their intentions to pursue Loss Mitigation and Mortgage Assistance Relief.
      C. In response, the Defendants did offer to assist said individual Plaintiffs in loss
         mitigation and to do so in a competent and professional manner, abiding by a laws,
         statues and regulations governing the handling and processing of a loss mitigation
         and/or mortgage assistance relief application.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 3 of 16 PageID: 3




      D. At all times relevant and material hereto the said individual Plaintiffs did accept
         aforesaid offer and did pursue an application for loss mitigation relief and/or mortgage
         assistance relief.
      E. On or about June 10, 2019 Defendant Wells Fargo Home Mortgage did make a formal
         offer for mortgage assistance in the terms of a written offer, a copy of which is
         attached hereto and marked as Exhibit A.
      F. Said offer was accepted and a binding contract was created.
      G. At all times relevant and material hereto said contract imposed upon all Defendants,
         in their individual capacity and in their capacity as a successor in interest and/or
         servicer of the mortgage, the duty and obligation to handle payments made under this
         agreement in accordance with statutory law and regulations governing mortgage
         payments, including but not limited to 12 CFR 1026.36 (c)(1).
      H. Notwithstanding said duty, the Defendants did, in their individual capacity and in their
         capacity as a successor in interest and/or servicer of the mortgage, fail to properly
         credit payments made. Specifically, but not by way of limitation: the terms of the
         mortgage assistance agreement required the Plaintiffs to make bi-monthly payments
         and Plaintiffs proceeded to pay accordingly. However, Defendants proceeded to treat
         and apply one of said bi-monthly payments as a full escrow payment as opposed to
         properly applying the same towards principal, interest and escrow as required under
         12 CFR 1026.36(c)(1). A copy of the Plaintiffs’ Transaction Payment History as
         compiled by Defendant Fay Servicing LLC, evidencing said misapplication, is
         attached hereto and marked as Exhibit B.
      I. The aforesaid misapplication as made by the Defendants did result in the Plaintiffs
         being short on their total monthly mortgage obligation and did create a false
         delinquency as to the status of their mortgage loan, which was, amongst other things,
         reported as a negative comment against their credit reports.
      J. Plaintiffs made numerous and repeated attempts to have the Defendants immediately
         correct said errors, yet all attempts were ignored, and Defendants continued with the
         same errors and continued to treat the Plaintiffs’ loan as being delinquent and in
         default.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 4 of 16 PageID: 4




      K. Defendants then proceeded to take a full five months in an attempt reconcile and
         correct the aforesaid, which Defendants had admitted was an error on their part and
         which Defendants also admitted should not have take 5 months to reconcile and
         adjust.
      L. At all times relevant and material hereto, the Defendants’ attempt to reconcile and
         correct their errors failed. Specifically, but not by way of limitation:
               i.   Defendants failed to adjust and account for the proper interest rate in effect
                    when performing a “funds reversal”;
              ii.   Defendants failed to properly reverse and adjust for accumulated interest
                    and late charges during the period that payments were being misapplied;
             iii.   Defendants failed to account for and/or properly apply ongoing payments
                    made by the Plaintiffs during the time of reconciliation;
             iv.    Despite representations that the account of the Plaintiffs was on “hold”
                    during the period and process of reconciliation, the Defendants continued
                    to assess interest and/or other charges and continued to treat the loan as
                    being delinquent;
              v.    At the conclusion of the reconciliation Defendants continued to wrongfully
                    maintain a position that the loan of the Plaintiffs was delinquent and that an
                    escrow balance was due
      M. At all times relevant and material hereto the Plaintiffs made it known to the
         Defendants via multiple communications that negative comments against the credit
         reports of Plaintiff John Costello, and/or foreclosure or threat of foreclosure would
         adversely affect the employment status of Plaintiff John Costello, including but not
         limited to a termination of employment and/or license to conduct business.
      N. In an attempt to resolve the dispute as to the alleged status of the Plaintiffs’ loan, the
         Defendants did proceed to propose and offer the following Loam Modification:
         Lender would defer the past due amounts and the client would pay $1,020 + $254 per
         biweekly payment for a total of $1,274 for 7 biweekly payments (or 3.5 monthly
         payments). This would catch up any alleged escrow delinquency and then borrowers
         would go back to regular payments of $1020 every 2 weeks.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 5 of 16 PageID: 5




      O. Without prejudice and without any admission of delinquency, default and/or shortage
         of escrow, Plaintiffs did, on December 3, 2020, communicate an acceptance of this
         Loan Modification proposal. A copy of Plaintiffs’ Counsel’s email communicating
         said acceptance is attached hereto and marked as Exhibit C.
      P. Despite a formal acceptance of aforesaid offer, the Defendants did proceed to ignore
         and/or fail to communicate with, acknowledge and implement the terms of this
         Modification agreement as required under 12 C.F.R. 1024.41
      Q. Plaintiffs did proceed to pay and attempt to pay to the Defendants pursuant to the
         terms of aforesaid agreement as outline in Paragraph M above – however to date the
         Defendants have failed to acknowledge said payments, issue an accounting and/or
         issue periodic statements as required by law. Additionally, Defendants have failed to
         accept and/or otherwise assist the Plaintiffs in the making of their most recent
         payment, claiming that they could not do so as the account was “delinquent”.
      R. Defendants continued to implement the terms of the Modification and, instead, on
         January 6, 2021 did serve the Defendants with a Notice of Default and Intention to
         Foreclose – a copy of which is attached hereto and marked as Exhibit D.
      S. At all times relevant and material hereto said Notice was sent by the Defendants with
         reckless indifference of the Plaintiffs’ interests and with an intent to harm the
         Plaintiffs. Specifically, but not by way of limitation Defendants knew:
               i.   That the Plaintiffs had accepted a Modification Offer, and had been paying
                    in accordance with its terms – as a result of which Plaintiffs’ loan should
                    have been marked and current;
              ii.   The Plaintiffs had been continuously disputing any alleged delinquency and
                    escrow shortage;
             iii.   That it was Defendants own admitted conduct in mishandling payments and
                    escrow that created a false delinquency which they failed to properly
                    correct;
             iv.    That an allegation of default, threat of foreclosure and/or negative credit
                    reporting would adversely affect Plaintiff John Costello’s employment and
                    business license.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 6 of 16 PageID: 6




      T. In an attempt to have the Defendants correct their misconduct and to save the Plaintiffs
         from pending and possible immediate harm, Plaintiffs’ counsel to contact Defendants’
         attorneys as identified in said Notice, via email dated January 13, 2021, demanding
         the immediate retraction of said Notice and compliance with the Modification,
         however said email was ignored. A copy of email is attached hereto and marked as
         Exhibit E.
      U. At all times relevant and material hereto the Defendants failed provide timely and
         accurate period statements and escrow analyses thereby denying the Plaintiffs of the
         ability to properly monitor their account.
      V. At all times relevant and material hereto the Plaintiff made repeated requests and
         demands to investigate and correct the aforesaid payment application misconduct of
         the Defendants and to correct and restore the subject mortgage account in accordance
         with the terms of the Permanent Modification, however said demands were repeatedly
         ignored in violation of applicable statutory laws and regulations, including but not
         limited to:
            1. 12 USC Sec 2605(f) and Sec 2614 –12 CFR Sec 1024.39 imposing a duty to
                establish early intervention with an alleged delinquent consumer.
            2. 12 USC Sec 2605(f) and Sec 2614 –12 CFR Sec 1024.40 imposing a duty to
                establish and maintain continuity of contact with an alleged delinquent
                consumer seeking loss mitigation assistance, including the providing of a
                singular point of contact.
            3. 12 USC Sec 2605(f) and Sec 2614 –12 CFR Sec 1024.41 imposing a duty to
                assist with loss mitigation, which includes the implementation of permanent
                modifications terms.
            4. 12 CFR Sec 1024.35 and/or 12 CFR Sec 1026.31 regarding to resolution of
                billing disputes and error resolution procedures, together with the time frames
                contained therein.
            5. 12 CFR Sec 1024.36(c)(1) compelling proper and timely application of
                periodic/partial and non-conforming payments;
            6. 12 USC Sec 2609(a) and 12 CFR Sec 1024.17(c) compelling the duty to
                perform a proper escrow analysis and calculate proper escrow payment;
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 7 of 16 PageID: 7




            7. 12 USC Sec 2609(c)(2) and 12 CFR Sec 1024.17(i) compelling a duty to
                provide timely and accurate escrow statements;
            8. 15 USC Sec 1638(f) and 12 CFR Sec 1026.41 compelling the duty to provide
                timely and accurate periodic statements;
            9. 12 USC Sec 2605(e) and 12 CFR Sec 1024.35 / 1024.36 compelling timely
                responses to Notices of Error and Requests for Information.




           W. The conduct of the Defendants as hereinbefore set forth demonstrates a "pattern
               or practice" of non- compliance with the Real Estate Settlement and Procedures
               Act (RESPA) Regulation X for which liability may be imposed for actual and
               statutory damages, including counsel fees and costs, 12 U.S.C. Sec 2605(f) and
               Sec 2614, and 15 U.S.C Sec 1640(a).
      X. At all times relevant and material hereto the Defendants are subject to the within cited
         provisions of Regulation X of RESPA, as 12 CFR Sec 1024.2(b) defines Servicer as
         a person responsible for the servicing of a federally related mortgage loan (including
         the person who makes or holds such loan if such person also services the loan).
      Y. The Plaintiffs as borrowers may enforce violations of the provisions cited within this
         Complaint through a private cause of action pursuant to state and federal common law
         and statutes/ regulations, including but not limited to: 12 U.S.C. Sec 2605(f), 2605(t),
         2614, 12 C.F.R. Sec 1024.40 and 1024.41 (a), and 15 USC Sec 1640(a).
      Z. As a direct result of Defendants mishandling of payments and credits, and the
         inexplicable breach and violation of a binding Permanent Modification Agreement,
         followed by lack of communication and assistance, all as required under Federal and
         State statutes and common law, the Plaintiffs have been denied their contractual and
         statutory right to a Permanent Loan Modification, have had their account remain in a
         default status with improper charges, interest and penalties assessed and still
         accumulating, have had their credit rating and reputation permanently harmed, have
         been placed under fear and stress over loss of income and employment and are facing
         foreclosure.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 8 of 16 PageID: 8




      AA.        As a direct result of the conduct of the Defendants as herein before and herein
          after set forth, the Plaintiffs have suffered severe damages, including but not limited
          to:
               a. Physical and/or emotional harm and other damages due to resultant anxiety,
                  stress, fear and embarrassment related to the possible loss of employment,
                  business license and their property.
               b. Economic losses associated with the preclusion of their ability to cure any
                  alleged delinquency and/or default by way of proper loss mitigation thereby
                  exposing the Plaintiffs to additional interest, late fees, damage to credit, counsel
                  fees and costs.
               c. Counsel fees and costs.
               d. Other losses as may be revealed during discovery or the trial of this case.




                                         COUNT ONE
                   Common Law Negligence and/or Reckless Indifference
                             and/or Intentional Misrepresentation


1.   Plaintiffs hereby incorporate by reference all preceding paragraphs as if set forth at length
     herein.
2.   At all times relevant and material hereto the Defendants undertook a duty to manage and
     service the Note/Mortgage identified as Loan Number 0000238006, in a professional and
     competent manner so as to safeguard the rights and entitlements of the Plaintiffs.
3.   Despite said duty the Defendants, through their agents, servants and employees,
     negligently, carelessly, recklessly and/or intentionally failed to manage, service and/or
     maintain the said Loan and /or otherwise engaged in unconscionable commercial practices,
     deception, fraud, false pretense, false promise and/or misrepresentations with regard to the
     servicing of the subject loan, specifically but not by way of limitation, by engaging in the
     conduct, acts and omissions as outlined and specified in Paragraphs E through V
     inclusive of the Background and Material Facts of this Complaint, incorporated herein
     by reference.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 9 of 16 PageID: 9




4.   Alternatively, and or additionally, Defendants negligently, carelessly, recklessly and/or
     intentionally engaged in acts of omission, including but not limited to failing to
     communicate, knowingly disregarding concealing, and suppressing material account
     information and status of an accepted Loan Modification Agreement.
5.   At all times relevant and material hereto, Defendants knew that the Loan Modification
     Agreement and modified loan terms were, amongst other purposes, an attempt to cure the
     alleged default and end any threat of foreclosure, all of which the Plaintiffs were entitled
     to receive.
6.   As a direct result of the conduct of the Defendants as herein before and hereinafter set forth,
     the Plaintiffs have suffered severe damages, including but not limited to:
            a. Physical and/or emotional harm and other damages due to resultant anxiety,
                   stress, fear and embarrassment related to the possible loss of employment,
                   business license and their property.
            b. Economic losses associated with the preclusion of their ability to cure any
                   alleged delinquency and/or default by way of proper loss mitigation thereby
                   exposing the Plaintiffs to additional interest, late fees, damage to credit, counsel
                   fees and costs.
            c. Counsel fees and costs.
            d. Other losses as may be revealed during discovery or the trial of this case


     WHEREFORE, the Plaintiffs demand judgment against Defendants for damages,
     interests and costs of suit including:
                          a. Punitive and/or treble damages;
                          b. Damages as permitted by statute and common law;
                          c. Counsel fees;
                          d. All other relief this Court deems necessary and just.




                                          COUNT TWO
     Breach of Contract and Breach of Covenants of Good Faith and Fair Dealing
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 10 of 16 PageID: 10




   7. The Plaintiffs incorporate herein by reference all preceding paragraphs as if fully set forth
      herein.
   8. In New Jersey a breach of contract action involves (1) the existence of a contract, (2) a
      breach of a duty imposed by the contract, and (3) damages.
   9. At all times relevant and material hereto Defendants had contracted, promised, agreed and
      represented that it would:
                    a. Manage and service the Note/Mortgage identified as Loan Number
                       0000238006, in a professional and competent manner so as to safeguard the
                       rights and entitlements of the Plaintiffs having an interest in said obligation.
                    b. Properly service the subject Loan and handle, process and implement the
                       Plaintiffs’ mortgage relief and subsequent loan modification diligently and
                       in accordance with the law, and otherwise not take any action which would
                       harm the Plaintiffs and their rights, including but not limited to their rights
                       to:
                        i.      timely and accurate periodic statements,
                        ii.     timely and accurate escrow analyses,
                        iii.    proper crediting and application of payments,
                        iv.     timely and proper resolution of billing disputes,
                        v.      adherence to representations made such as placing of account
                                status on “hold” pending reconciliation of account
                        vi.     recognizing the existence of a genuine account dispute and not
                                taking any action that would harm the Plaintiffs
   10. Additionally, the Defendants did prepare and offer a Permanent Modification Agreement
      which designed to end any alleged default and lead to a cure of said default and threat of
      foreclosure which Agreement was at all times properly accepted and honored by the
      Plaintiffs.
   11. Defendants proceeded to breach and otherwise violate the above agreements by thereafter
      engaging in unconscionable commercial practices, deception, fraud, false pretense, false
      promise and/or misrepresentations with regard to the servicing of the subject loan,
      specifically but not by way of limitation, by engaging in the conduct, acts and omissions
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 11 of 16 PageID: 11




      as outlined and specified in Paragraphs E through V inclusive of the Background and
      Material Facts of this Complaint, incorporated herein by reference.
   12. Said conduct as hereinbefore set forth also constituted a violation of Defendants’ implied
      covenant of good faith and fair dealing with the Plaintiffs.
   13. As a result of Defendants’ material breach of aforesaid Agreements, the Plaintiffs have
      been deprived of their statutory and contractual right to the enumerated benefits and to the
      default cure.
   14. As a direct and proximate result of the aforesaid, the Plaintiffs were wrongfully prevented
      from curing any delinquency alleged and Defendants have wrongfully threatened to pursue
      foreclosure.
   15. As a direct result of the conduct of the Defendants as herein before and hereinafter set forth,
      the Plaintiffs have suffered severe damages, including but not limited to:
              a. Physical and/or emotional harm and other damages due to resultant anxiety,
                  stress, fear and embarrassment related to the possible loss of employment,
                  business license and their property.
              b. Economic losses associated with the preclusion of their ability to cure any
                  alleged delinquency and/or default by way of proper loss mitigation thereby
                  exposing the Plaintiffs to additional interest, late fees, damage to credit, counsel
                  fees and costs.
              c. Counsel fees and costs.
              d. Other losses as may be revealed during discovery or the trial of this case


      WHEREFORE, the Plaintiffs demand judgment against Defendant for damages, interests
      and costs of suit including:
                          a. Punitive and/or treble damages;
                          b. Damages as permitted by statute and common law;
                          c. Counsel fees;
                          d. All other relief this Court deems necessary and just.


                                        COUNT THREE
      Common Law Fraud and/or Violation of the New Jersey Consumer Fraud Act
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 12 of 16 PageID: 12




                                       N.J.S.A. 56:8-1 et seq.


 16. Plaintiffs hereby incorporate herein by reference all preceding paragraphs as if set forth at
    length.
 17. At all times relevant and material hereto the Plaintiffs were consumers of the Defendants’
    goods and services and as such the conduct of the Defendants and the transaction was
    governed by the New Jersey Consumer Fraud Act N.J.S.A. 56:8-1 et seq.
 18. At all times relevant and material hereto the Defendants did violate the New Jersey
    Consumer Fraud Act N.J.S.A. 56:8-1 et seq. by engaging in unconscionable commercial
    practices, deception, fraud, false pretense, false promise and/or misrepresentations with
    regard to the servicing of the subject loan, specifically but not by way of limitation by:
                  a. Engaging     in     a   pattern   of   misconduct   consisting    of   repeated
                      misrepresentations concerning the quality and professionalism of their
                      services.
                  b. Engaging in unconscionable commercial practices, deception, fraud, false
                      pretense, false promise and/or misrepresentations with regard to the
                      servicing of the subject loan, specifically but not by way of limitation, by
                      engaging in the conduct, acts and omissions as outlined and specified in
                      Paragraphs E through V inclusive of the Background and Material
                      Facts of this Complaint, incorporated herein by reference.
                  c. Failing to rectify errors and/or address Plaintiffs’ submissions.
                  d. Without legitimate cause, breaching an accepted Loan Modification and
                      refusing to maintain continuity of contact thereafter.
                  e. Creating a false past-due status of the subject loan, leading to wrongful
                      accusations of delinquency, default and threat of foreclosure.
                  f. Permitting and allowing wrongful, improper and excessive charges of
                      accrued interest, late fees and penalties to be assessed against the subject
                      Loan.
                  g. Permitting and allowing the above cited regulations, provisions and statutes
                      to be violated and otherwise failed to provide supervision and controls to
                      prevent said violations.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 13 of 16 PageID: 13




                  h.   Harassing, frustrating and/or otherwise seeking to improperly delay the
                       Plaintiffs’ attempt at loss mitigation.


 19. The actions of the Defendants were performed in direct contradiction to its promises to
    provide superior and legal loan servicing, but instead were performed for their own financial
    self-interests, in detriment to the rights and position of the Plaintiffs.
 20. As a direct and proximate result of the aforesaid, the Plaintiffs were wrongfully prevented
    from curing any delinquency alleged and Defendant has wrongfully threatened to pursue
    foreclosure all of which has caused the Plaintiffs severe financial, physical and emotional
    damage and loss.
 21. As a further direct result of the conduct of the Defendants as herein before and herein after
    set forth, the Plaintiffs have suffered severe damages, including but not limited to:
              a. Physical and/or emotional harm and other damages due to resultant anxiety,
                  stress, fear and embarrassment related to the possible loss of employment,
                  business license and their property.
              b. Economic losses associated with the preclusion of their ability to cure any
                  alleged delinquency and/or default by way of proper loss mitigation thereby
                  exposing the Plaintiffs to additional interest, late fees, damage to credit, counsel
                  fees and costs.
              c. Counsel fees and costs.
              d. Other losses as may be revealed during discovery or the trial of this case.


              WHEREFORE, the Plaintiffs demand judgment against Defendants for damages,
       interests and costs of suit including:
                          a. Punitive and/or treble damages;
                          b. Damages as permitted by statute and common law;
                          c. Counsel fees;
                          d. All other relief this Court deems necessary and just.
                                          COUNT FOUR
                          Violations of the Truth-in-Lending Act and
                          Real Estate Settlement and Procedures Act
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 14 of 16 PageID: 14




 22. Plaintiff hereby incorporates by reference all preceding paragraphs as if set forth at length
    herein.
 23. In January 2013, the Consumer Financial Protection Bureau issued a number of final rules
    concerning mortgage markets in the United States, pursuant to the Dodd-Frank Wall Street
    Reform and Consumer Protection Act (DFA), Public Law No. 111-203, 124 Stat. 1376
    (2010).
 24. Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement Procedures
    Act (Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage Servicing Final
    Rules, 78 FR 10901 (Regulation Z)(February 14, 2013) and 78 FR 10695 (Regulation
    X)(February 14, 2013). These Regulations became effective on January 10, 2014.
 25. The residential mortgage loan in this case is a "federally related mortgage loan" as that term
    is defined by Regulation 1024.2 (b) of the said Regulations.
 26. The Plaintiff alleges that the conduct of the Defendants indicates a pattern and practice of
    failures to comply with Federal Regulations and Statutes, specifically, but not by way of
    limitations those laws as identified in “Background and Material Facts”, set forth above,
    incorporated herein by reference.
 27. Specifically, but not by way of limitation the Defendants’ violations and failures consisted
    of:
                  a. Engaging     in    a   pattern   of   misconduct   consisting   of   repeated
                      misrepresentations concerning the quality and professionalism of their
                      services.
                  b. Engaging in unconscionable commercial practices, deception, fraud, false
                      pretense, false promise and/or misrepresentations with regard to the
                      servicing of the subject loan, specifically but not by way of limitation, by
                      engaging in the conduct, acts and omissions as outlined and specified in
                      Paragraphs E through V inclusive of the Background and Material
                      Facts of this Complaint, incorporated herein by reference.
                  c. Failing to rectify errors and/or address Plaintiffs’ submissions.
                  d. Without legitimate cause, breaching an accepted Loan Modification and
                      refusing to maintain continuity of contact thereafter.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 15 of 16 PageID: 15




                     e. Creating a false past-due status of the subject loan, leading to wrongful
                          accusations of delinquency, default and threat of foreclosure.
                     f. Permitting and allowing wrongful, improper and excessive charges of
                          accrued interest, late fees and penalties to be assessed against the subject
                          Loan.
                     g. Permitting and allowing the above cited regulations, provisions and statutes
                          to be violated and otherwise failed to provide supervision and controls to
                          prevent said violations.
                     h.   Harassing, frustrating and/or otherwise seeking to improperly delay the
                          Plaintiffs’ attempt at loss mitigation
                   a.     Engaging in a "pattern or practice" of non- compliance with Federal
                          Regulations and Statutes, specifically, but not by way of limitations those
                          laws as identified in Paragraph V of the “Background and Material
                          Facts”, set forth above, incorporated herein by reference.
                   b.     Harassing, frustrating and/or otherwise seeking to improperly delay the
                          Plaintiffs’ attempt at loss mitigation.


 28. As a direct and proximate result of the aforesaid, the Plaintiffs were wrongfully prevented
    from curing any delinquency alleged and Defendants have wrongfully threatened to pursue
    foreclosure all of which has caused the Plaintiffs severe financial, physical and emotion
    damage and loss.
 29. As a further direct result of the conduct of the Defendants as herein before and herein after
    set forth, the Plaintiffs have suffered severe damages, including but not limited to:
              a.          Physical and/or emotional harm and other damages due to resultant anxiety,
                          stress, fear and embarrassment related to the possible loss of employment,
                          business license and their property.
              b.          Economic losses associated with the preclusion of their ability to cure any
                          alleged delinquency and/or default by way of proper loss mitigation thereby
                          exposing the Plaintiffs to additional interest, late fees, damage to credit,
                          counsel fees and costs.
              c.          Counsel fees and costs.
Case 1:21-cv-00959-RBK-SAK Document 1 Filed 01/21/21 Page 16 of 16 PageID: 16




             d.      Other losses as may be revealed during discovery or the trial of this case.


      WHEREFORE, the Plaintiffs demand judgment against Defendants for damages,
      interests and costs of suit including:
                         a. Punitive and/or treble damages;
                         b. Damages as permitted by statute and common law;
                         c. Counsel fees;
                         d. All other relief this Court deems necessary and just.




                                               _____________________________

                                               KEAVENEY LEGAL GROUP, LLC
                                               Thomas Masciocchi, Esq.
                                               New Jersey State Bar ID No.: 027941988
                                               1000 Maplewood Drive, Suite 202,
                                               Maple Shade, New Jersey 08052
                                               Tel. (800) 219-0931
                                               Attorneys for Plaintiffs, JOHN COSTELLO, and
                                               ERICA COSTELLO
